DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions.

2  Applicant's amendment, filed on 05/12/2021, is acknowledged.

3.  Claims 1-18 are pending and directed to a nucleic acid molecule encoding a heavy/light chain variable region (HCVR) of an anti-human PCSK9 antibody or antigen-binding fragment thereof.

4.  Applicant’s IDS, filed 06/07/2021, is acknowledged. 

5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



6.  Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10941210 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because  both the claims of instant application and the claims of the issued patent are directed to the a nucleic acid molecule encoding  VH/VL (of SEQ ID NO: 90/92) of an antibody tht binds human PCSK9 comprising the CDRS of SEQ ID NOs:76, 78, 80, and SEQ ID NOs: 84, 86, 88, vectors and methods of preparing.  The claims of the `210 patent anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3/ 1-10/ 1-18 of U.S. Patent Nos. 8062640, 9550837 or 10023657 in view of  Orlandi et al (PNS, 86:3833-3837, 1989).

The instant case is not a divisional filing of application that issued as the `654 patent.  According, 35 USC 121 does not apply.  The reference is not afforded the safe harbor provision under 35 USC 121 with the instant case being a CON in continuity for the family of cases. 

The claims of  8062640, 9550837, 10023657 patents direct to the use of/ or to an antibody or antigen-binding fragment of an antibody that specifically binds hPCSK9, comprising: VHCDR1-3 of SEQ ID NOs: 76, 78, 80 and VLCDR1-3 of SEQ ID NOs: 84, 86, 88, wherein the antibody comprising the VH/VL of SEQ ID NOs: 90/92 (see issued claims).

The claimed invention differs from the reference teachings only by the recitation of nucleic acid encoding the antibody, a vector  and a method for preparing the antibody in claims 1-18.

Orlandi et al teach a general method for obtaining the VH and the VL genes and the amino acid sequence of an antibody by PCR from the hybridoma cell.  Orlandi also teaches primers and the use of said primers to clone DNA encoding murine variable heavy regions (see page 3833 and 3834) and the method obtained the sequences for five of the hybridomas for which it was applied.  Orlandi et al teaches vectors construction, as well as express  and secret the antibody.

It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have used the anti-hPCSK9 antibody taught by the patents and obtain its  DNA and protein sequence of the VH and the VL using primers, vectors, host cells and method of Orlandi et al,  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a vector containing the a gene that grown in a host cell offers to prepare an unlimited amount of a pure gene as well as to produce large quantities of desired proteins.



8.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25/ 1-12/ 1-13/1-16 of U.S. Patent Nos. 10076571 (Regeneron), 10111953, 10428157, 10494442, 10544232, 10752701, 10772956, 10995150, 11116839 or 9724411each in view of  Orlandi et al (PNS, 86:3833-3837, 1989).

The claims of  10076571, 10111953, 8357371, 10428157, 10472425, 10428157,  10494442, 10544232, 10752701,  10772956, 10995150,  11116839, 9724411 patents direct to the use of an anti-PCSK9 antibody or antigen-binding fragment of an antibody that specifically binds hPCSK9, comprising VH of SEQ ID NO: 90/1 comprising VHCDR1-3 of SEQ ID NOs: 76, 78, 80 and VL of SEQ ID NO: 92/6/5 comprising VLCDR1-3 of SEQ ID NOs: 84, 86, 88, (see issued claims).

The claimed invention differs from the reference teachings only by the recitation of nucleic acid encoding the antibody, a vector  and a method for preparing the antibody in claims 1-18.

Orlandi et al teach a general method for obtaining the VH and the VL genes and the amino acid sequence of an antibody by PCR from the hybridoma cell.  Orlandi also teaches primers and the use of said primers to clone DNA encoding murine variable heavy regions (see page 3833 and 3834) and the method obtained the sequences for five of the hybridomas for which it was applied.  Orlandi et al teaches vectors construction, as well as express  and secret the antibody.

It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to have used the anti-hPCSK9 antibody taught by the patents and obtain its  DNA and protein sequence of the VH and the VL using primers, vectors, host cells and method of Orlandi et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a vector containing the a gene that grown in a host cell offers to prepare an unlimited amount of a pure gene as well as to produce large quantities of desired proteins.

9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644